

115 S215 : To authorize the Federal Energy Regulatory Commission to issue an order continuing a stay of a hydroelectric license for the Mahoney Lake hydroelectric project in the State of Alaska, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC115th CONGRESS2d SessionS. 215IN THE HOUSE OF REPRESENTATIVESJuly 3, 2018Referred to the Committee on Energy and CommerceAN ACTTo authorize the Federal Energy Regulatory Commission to issue an order continuing a stay of a
			 hydroelectric license for the Mahoney Lake hydroelectric project in the
			 State of Alaska, and for other purposes.
	
		1.Stay and Reinstatement of FERC License No. 11393 for the Mahoney Lake Hydroelectric Project
 (a)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Energy Regulatory Commission.
 (2)LicenseThe term license means the license for the Commission project numbered 11393. (3)LicenseeThe term licensee means the holder of the license.
 (b)Stay of licenseOn the request of the licensee, the Commission shall issue an order continuing the stay of the license.
 (c)Lifting of stayOn the request of the licensee, but not later than 10 years after the date of enactment of this Act, the Commission shall—
 (1)issue an order lifting the stay of the license under subsection (b); and (2)make the effective date of the license the date on which the stay is lifted under paragraph (1).
				(d)Extension of license
 (1)In generalNotwithstanding the time period specified in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to the Commission project numbered 11393, the Commission may, at the request of the licensee, and after reasonable notice, in accordance with the good faith, due diligence, and public interest requirements of, and the procedures of the Commission under, that section, extend the time period during which the licensee is required to commence the construction of the project for not more than 3 consecutive 2-year periods from the date of the expiration of the extension originally issued by the Commission.
				(2)Reinstatement of expired license
 (A)In generalIf the period required for the commencement of construction of the project described in paragraph (1) has expired prior to the date of enactment of this Act, the Commission may reinstate the license effective as of the date of the expiration of the license.
 (B)ExtensionIf the Commission reinstates the license under subparagraph (A), the first extension authorized under paragraph (1) shall take effect on the date of that expiration.
 (e)EffectNothing in this Act prioritizes, or creates any advantage or disadvantage to, Commission project numbered 11393 under Federal law, including the Federal Power Act (16 U.S.C. 791a et seq.) or the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.), as compared to—
 (1)any electric generating facility in existence on the date of enactment of this Act; or (2)any electric generating facility that may be examined, proposed, or developed during the period of any stay or extension of the license under this Act.Passed the Senate June 28, 2018.Julie E. Adams,Secretary